Title: To James Madison from Thomas Jefferson, 23 July 1817
From: Jefferson, Thomas
To: Madison, James


Dear SirMonticello July 23. 17.
The promptitude & success of our subscription paper, now amounting to upwards of 20,000. D. with a prospect much beyond that renders the decision immediately necessary of some important questions which I had thought might have laid over to our periodical meeting the last of September. Having an opportunity of writing to Genl. Cocke, I invited him to join me in a visit to you on Friday the 25th. I recd his answer last night, that he would do so and would try to bring mr. Cabell with him. Last night also an opportunity was offered me of sending a letter to mr. Watson. I do so; and he probably will be with you also. Thus the visit I had promised for my self singly to you on my return, is suddenly manufactured into a meeting of our visitors at Mon[t]pelier, te inconsulto. I do not know whether mr. Cabell & mr. Watson will certainly come, but Genl. Cocke & my self will be certainly with you on Friday, to dinner if we can get there by half after two; if not, we will dine at Gordon’s & be with you afterwards, therefore do not wait a moment for us. The illness of our principal driver will disappoint mrs. Randolph in the participation in the visit which she had much at heart. Affectionate esteem & respect to mrs. Madison & yourself.
Th. Jefferson
